

116 S1968 IS: Supplementing the Pipeline for Efficient Control of The Resources for Users Making New Opportunities for Wireless Act
U.S. Senate
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1968IN THE SENATE OF THE UNITED STATESJune 25, 2019Mr. Wicker (for himself, Mr. Schatz, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the National Telecommunications and Information Administration Organization Act to provide
			 for necessary payments from the Spectrum Relocation Fund for costs of
			 spectrum research and development and planning activities, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Supplementing the Pipeline for Efficient Control of The Resources for Users Making New Opportunities for Wireless Act or the SPECTRUM NOW Act.
 2.Costs of spectrum research and development and planning activitiesSection 118(g) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928(g)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking ; and and inserting a semicolon;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (C)the Director of OMB may make a payment described in paragraph (2) from amounts in the Fund other than amounts made available under subparagraphs (A) and (B) if, before making the payment, the Director of OMB, in consultation with the NTIA, determines and submits to the congressional committees described in subsection (d)(2)(C) a certification that—
 (i)the conditions described in subclauses (I) and (II) of paragraph (2)(D)(i) have been met; (ii)as of the date of the certification, amounts made available under subparagraphs (A) and (B) are insufficient to make the payment requested by the Federal entity in the plan approved under paragraph (2)(E) by the Technical Panel established under section 113(h)(3); and
 (iii)the payment will leave sufficient amounts in the Fund to pay the relocation or sharing costs that will be incurred by eligible Federal entities to complete the implementation of all transition plans that, as of the date of the certification, have been found sufficient by the Technical Panel under section 113(h)(4).; and
 (2)in paragraph (2)— (A)in subparagraph (D)(ii), by inserting after 60 days the following: (or, in the case of a payment under paragraph (1)(C), 30 days); and
 (B)by adding at the end the following:  (F)Consultation regarding sharing frequencies on unlicensed basisIf a Federal entity that receives a payment under subparagraph (A) determines, in carrying out activities under a plan approved by the Technical Panel under subparagraph (E), that it is not feasible for such Federal entity to make available frequencies described in such plan for reallocation for non-Federal use or shared Federal and non-Federal use, or a combination thereof, and for auction in accordance with such reallocation—
 (i)such Federal entity shall submit to the NTIA a certification stating the determination; and (ii)the NTIA shall consult with the Commission and such Federal entity regarding whether such frequencies may be shared with non-Federal entities on an unlicensed basis..
 3.Inclusion of spectrum sharing in annual NTIA report on relocationSection 207 of the Commercial Spectrum Enhancement Act (47 U.S.C. 928 note) is amended— (1)in paragraph (1)—
 (A)by inserting or sharing of after relocation from; and (B)by striking section 118(d)(2)(A) and inserting section 118(d)(2)(B); and
 (2)in paragraph (2)— (A)by striking relocated communication system and inserting such communication system;
 (B)by striking relocation costs and inserting relocation or sharing costs; and (C)by striking relocations costs and inserting relocation or sharing costs.
				4.Studies on reallocation of certain Federal spectrum
 (a)In generalNot later than 6 months after the date of the enactment of this Act, each Federal entity that, as of such date of enactment, is operating on spectrum between the frequencies of 3450 megahertz to 3550 megahertz, inclusive, shall—
 (1)request a payment under section 118(g)(2) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928(g)(2)) for the purpose of conducting a study of any such frequencies on which such entity operates in order to determine the feasibility of the reallocation of such frequencies, or a portion thereof, for non-Federal use or shared Federal and non-Federal use, or a combination thereof, and auction in accordance with such reallocation; and
 (2)if such Federal entity receives such payment— (A)conduct such study; and
 (B)submit to the appropriate committees of Congress and the Secretary a report on the results of such study.
					(b)Conditions and limitations
 (1)Receipt of paymentA Federal entity is not required to conduct a study under subsection (a) if such entity requests such payment in accordance with section 118(g)(2) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928(g)(2)) but does not receive such payment.
 (2)Inability to achieve comparable capability of systemsIf it is found in a study conducted under subsection (a) that any Federal entity operating on spectrum with respect to which the study is conducted would not be able to achieve comparable capability of systems in the case of the reallocation of such spectrum or a portion thereof for non-Federal use or shared Federal and non-Federal use, or a combination thereof, and auction in accordance with such reallocation, the Federal entity that conducted the study shall submit to the National Telecommunications and Information Administration and the Director of the Office of Management and Budget a certification stating such finding.
				5.Identification, reallocation, and auction of certain Federal spectrum
 (a)Identification of spectrumNot later than January 1, 2025, the Secretary shall— (1)for the frequencies with respect to which a Federal entity makes an affirmative feasibility determination under section 4(a), determine whether the Secretary concurs with the determination of the Federal entity; and
 (2)if the Secretary concurs with the determination of the Federal entity, submit to the President and the Commission a report identifying for reallocation the frequencies with respect to which the Federal entity made the determination.
 (b)Clearing of spectrumThe President shall— (1)not later than 180 days after the Secretary submits a report under subsection (a)(2), begin the process of withdrawing or modifying the assignment to a Federal Government station of the frequencies identified in such report; and
 (2)not later than 30 days after completing the withdrawal or modification, notify the Commission that the withdrawal or modification is complete.
				(c)Reallocation and auction
 (1)In generalThe Commission shall— (A)reallocate the frequencies identified in a report under subsection (a)(2) for non-Federal use or shared Federal and non-Federal use, or a combination thereof; and
 (B)notwithstanding paragraph (15)(A) of section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), not later than January 1, 2026, begin a system of competitive bidding under such section to grant new initial licenses for the use of such frequencies, subject to flexible-use service rules.
 (2)Proceeds to cover 110 percent of Federal relocation or sharing costsNothing in this section shall be construed to relieve the Commission from the requirements of section 309(j)(16)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(16)(B)).
 (d)Auction authoritySection 309(j)(11) of the Communications Act of 1934 (47 U.S.C. 309(j)(11)) is amended— (1)by striking the period at the end and inserting ; and;
 (2)by striking except that, with respect to and inserting  except that—(A)with respect to; and (3)by adding at the end the following:
					
 (B)with respect to the frequencies identified under section 5(a)(2) of the SPECTRUM NOW Act, such authority shall expire on September 30, 2027.. (e)Relationship to spectrum pipeline identification requirementThe identification of frequencies under subsection (a)(2), withdrawal or modification of the assignment to a Federal Government station of such frequencies under subsection (b), or reallocation or auction of such frequencies under subsection (c) does not preclude such frequencies from being identified under section 1006(c) of the Spectrum Pipeline Act of 2015 (Public Law 114–74; 129 Stat. 624).
 6.DefinitionsIn this Act: (1)Appropriate committees of congressThe term appropriate committees of Congress means—
 (A)the Committee on Appropriations of the House of Representatives; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on Energy and Commerce of the House of Representatives; and (D)the Committee on Commerce, Science, and Transportation of the Senate.
 (2)CommissionThe term Commission means the Federal Communications Commission. (3)Comparable capability of systemsThe term comparable capability of systems has the meaning described in section 113(g)(3)(B) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(3)(B)).
 (4)Federal entityThe term Federal entity has the meaning given such term in section 113(l) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(l)).
 (5)SecretaryThe term Secretary means the Secretary of Commerce.